Exhibit 10.25

Executive Officer Incentive Plan

PERFORMANCE STOCK AWARD AGREEMENT UNDER

THE MICROSOFT CORPORATION 2001 STOCK PLAN

Award Number                     

This Award Agreement sets forth the terms and conditions of an award (the
“Award”) of performance stock awards (“PSAs”) awarded to <<FullName>>
(“Awardee”) by Microsoft Corporation (the “Company”) in the exercise of its sole
discretion under the Microsoft Corporation 2001 Stock Plan (the “Plan”) and
pursuant to the Microsoft Corporation Executive Officer Incentive Plan (the
“EOIP”) on <<GrantDate>> (the “Award Date”). Capitalized terms used but not
defined in this Award Agreement shall have the meanings assigned to them in the
Plan.

1. Award.

(a) The Award is earned over a performance period beginning                     
and ending June 30,              (the “Performance Period”). Under the Award,
the number of shares that may be earned at target performance for the
Performance Period is <<TargetShares>> (“Target Award”), and the maximum number
of shares that may be earned for the Performance Period is <<MaxShares>>. At the
end of the Performance Period, the Committee (as that term is defined in
Section 2(f) of the Plan) will determine the number of PSAs earned under the
Award as set forth in Section 2 (these earned PSAs are the “Earned PSAs”).

(b) The PSAs represent the Company’s unfunded and unsecured promise to issue
Common Shares at a future date, subject to the terms of this Award Agreement and
the Plan. Awardee has no rights under the PSAs other than the rights of a
general unsecured creditor of the Company.

2. Performance Goal; Earned PSAs.

(a) The performance goal for the Performance Period is that the Company have
positive operating income for the Performance Period, as reported in the
Company’s financial statements (the “Performance Goal”).

(b) Within 90 days following the close of the Performance Period, the Committee
shall assess performance against the Performance Goal in accordance with
Section 4.2 of the EOIP. If the Performance Goal for the Performance Period is
achieved, the Committee also shall determine the number of Earned PSAs pursuant
to Appendix A; provided that in no event may the number of Earned PSAs exceed
the maximum amount specified in Section 1(a) or in Section 4.1 of the EOIP. If
the Performance Goal for the Performance Period is not achieved, the number of
Earned PSAs shall be zero. The date the Committee makes the determination of the
number of Earned PSAs is the “Determination Date” for the Performance Period.

3. Vesting of PSAs.

(a) Earned PSAs shall vest on the first NASDAQ Stock Market regular trading day
that is on or after the Determination Date, subject to the terms of this Award
Agreement and the Plan and provided that Awardee remains continuously employed
through the last day of the Performance Period.



--------------------------------------------------------------------------------

(b) Awardee agrees that the PSAs subject to this Award Agreement, and other
incentive or performance-based compensation Awardee receives or has received
from the Company, shall be subject to the Company’s executive compensation
recovery policy, as amended from time to time.

4. Termination. Unless terminated earlier under Section 5, 6 or 7 below, an
Awardee’s rights under this Award Agreement with respect to the PSAs under this
Award Agreement shall terminate at the time the PSAs are converted into Common
Shares and distributed to Awardee.

5. Termination of Awardee’s Status as a Participant. Except as otherwise
specified in Section 6 or 7 below, in the event of termination of Awardee’s
Continuous Status as a Participant (as that term is defined in Section 2(j) of
the Plan), Awardee’s rights under this Award Agreement in any unvested PSAs
shall terminate. For the avoidance of doubt, an Awardee’s Continuous Status as a
Participant terminates at the time Awardee’s actual employer ceases to be the
Company or a “Subsidiary” of the Company, as that term is defined in
Section 2(y) of the Plan, and except as otherwise specified in Section 6 or 7
below, no person shall have any rights as an Awardee under this Award Agreement
unless he or she is in Continuous Status as a Participant on the Award Date.

6. Disability or Death of Awardee.

(a) Notwithstanding the provisions of Section 5 above, in the event of
termination of Awardee’s Continuous Status as a Participant as a result of total
and permanent disability (as that term is defined in Section 12(c) of the Plan)
before the end of the Performance Period, the Awardee shall become immediately
vested in the Target Award.

(b) Notwithstanding the provisions of Section 5 above, if at the time of
Awardee’s death before the end of the Performance Period he or she is in
Continuous Status as a Participant (including pursuant to Section 7(a) below),
the Awardee shall become immediately vested in the Target Award. If Awardee
vests in the Target Award pursuant to Section 6(b), then no vesting shall occur
pursuant to the Retirement vesting provisions of Section 7(a).

7. Retirement of Awardee; Severance.

(a) Notwithstanding the provisions of Section 5 above, in the event of Awardee’s
Retirement, Awardee shall be treated as continuously employed through the
vesting date in Section 3(a) above; provided that any Earned PSAs shall be
prorated, so that the number of PSAs that vest shall be calculated by
multiplying the number of Earned PSAs by (i) the number of calendar months in
which Awardee was in Continuous Service (including partial months) from the
beginning of the Performance Period and the date of Awardee’s Retirement,
divided by (ii) the number of calendar months (including partial months) in the
Performance Period. For this purpose, “Retirement” means termination of
employment with the Company or a Subsidiary after the earlier of (a) age 65, or
(b) attaining age 55 and 15 years of Continuous Service, provided that
immediately prior to termination of employment Awardee is employed by Microsoft
(or a Subsidiary) in the United States.

This Section 7 will only apply to a Retirement if (i) the Retirement occurs more
than one year after the beginning of the Performance Period, (ii) Awardee
executes a release in conjunction with the Retirement in the form provided by
the Company, and (iii) Awardee’s employment does not terminate due to misconduct
(as determined in the sole discretion of the Company’s senior corporate officer
in charge of the Human Resources department), including but not limited to
misconduct in violation of Company policy and misconduct that adversely affects
the Company’s interests or reputation.

For purposes of this Section 7, “Continuous Service” means that Awardee has
continuously remained an employee of the Company or a Subsidiary, measured from
Awardee’s “most recent hire date” as reflected



--------------------------------------------------------------------------------

in the Company records. For an Awardee who became an employee of the Company
following the acquisition of his or her employer by the Company or a Subsidiary,
service with the acquired employer shall count toward Continuous Service, and
Continuous Service shall be measured from Awardee’s acquired company hire date
as reflected in the Company’s records.

If the Awardee dies after an eligible Retirement under this Section 7, then any
Common Shares that would, but for the Awardee’s death, be distributed pursuant
to this Section 7 on the vesting date that follows the Awardee’s death shall be
vested and distributed after such vesting date in accordance with this Award
Agreement.

(b) Awardee may vest in PSAs following Awardee’s termination of employment to
the extent provided in a Company severance benefit plan, including the Senior
Executive Severance Benefit Plan. In no event, however, shall any accelerated or
continued vesting under a Company severance benefit plan change the time of
payment specified under this Award Agreement.

8. Value of Unvested PSAs. In consideration of the award of these PSAs, Awardee
agrees that upon and following termination of Awardee’s Continuous Status as a
Participant for any reason (whether or not in breach of applicable laws), and
regardless of whether Awardee is terminated with or without cause, notice, or
pre-termination procedure or whether Awardee asserts or prevails on a claim that
Awardee’s employment was terminable only for cause or only with notice or
pre-termination procedure, any unvested PSAs under this Award Agreement shall be
deemed to have a value of zero dollars ($0.00).

9. Conversion of PSAs to Common Shares; Responsibility for Taxes.

(a) Provided Awardee has satisfied the requirements of Section 9(b) below, on
the vesting of any Earned PSAs, the vested Earned PSAs shall be converted into
an equivalent number of Common Shares that will be distributed to Awardee (or
Awardee’s legal representative, if applicable) within 60 days after the date of
the vesting event (but in no event prior to the Determination Date, except in
the event of accelerated vesting under Section 6 above). Notwithstanding the
foregoing, if accelerated vesting of a PSA occurs pursuant to a provision of the
Plan not addressed in this Award Agreement, to the extent required by Code
section 409A, distribution of the related Common Share shall not occur until the
date distribution would have occurred under this Award Agreement absent this
accelerated vesting. The distribution to Awardee (or Awardee’s legal
representative, if applicable) of Common Shares in respect of the vested Earned
PSAs shall be evidenced by means that the Company determines to be appropriate.
In the event ownership or issuance of Common Shares is not feasible due to
applicable exchange controls, securities regulations, tax laws or other
provisions of applicable law, as determined by the Company in its sole
discretion, Awardee (or Awardee’s legal representative, if applicable) shall
receive cash proceeds in an amount equal to the value of the Common Shares
otherwise distributable to Awardee, as determined by the Company in its sole
discretion, net of amounts withheld in satisfaction of the requirements of
Section 9(b) below.

(b) Regardless of any action the Company or Awardee’s actual employer takes with
respect to any or all income tax (including federal, state and local taxes),
social insurance, payroll tax, payment on account, or other tax-related
withholding items (“Tax-Related Items”) that arise in connection with the PSAs,
Awardee acknowledges and agrees that the ultimate liability for any Tax-Related
Items determined by the Company in its discretion to be legally due by Awardee,
is and remains Awardee’s responsibility. Awardee acknowledges and agrees that
the Company and/or Awardee’s actual employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the PSAs, including the grant of the PSAs, the vesting of Earned
PSAs, the conversion of Earned PSAs into Common Shares or the receipt of an
equivalent cash payment, the subsequent sale of



--------------------------------------------------------------------------------

any Common Shares acquired and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the PSAs to reduce or eliminate Awardee’s liability for any
Tax-Related Items.

Prior to the relevant taxable or tax-withholding event, as applicable, Awardee
shall pay, or make adequate arrangements satisfactory to the Company or to
Awardee’s actual employer (in their sole discretion) to satisfy all obligations
for Tax-Related Items. In this regard, Awardee authorizes the Company or
Awardee’s actual employer to withhold all applicable Tax-Related Items from
Awardee’s wages or other cash compensation payable to Awardee by the Company or
Awardee’s actual employer. Alternatively, or in addition, the Company or
Awardee’s actual employer may, in their sole discretion, and without notice to
or authorization by Awardee, (i) sell or arrange for the sale of Common Shares
to be issued upon the vesting of Earned PSAs or other event to satisfy the
withholding obligation, and/or (ii) withhold in Common Shares, provided that the
Company and Awardee’s actual employer shall withhold only the amount of shares
necessary to satisfy the minimum withholding amount or such other amount
determined by the Company as not resulting in negative accounting consequences
for the Company. Awardee will be deemed to have been issued the full number of
Common Shares subject to the Earned PSAs, notwithstanding that a number of whole
vested Common Shares are held back solely for the purpose of paying the
Tax-Related Items. Awardee shall pay to the Company or to Awardee’s actual
employer any amount of Tax-Related Items that the Company or Awardee’s actual
employer may be required to withhold as a result of Awardee’s receipt of PSAs,
the vesting of Earned PSAs, or the conversion of vested Earned PSAs to Common
Shares that cannot be satisfied by the means described in this paragraph. Except
where applicable legal or regulatory provisions prohibit and notwithstanding
anything in the Plan to the contrary, the standard process for the payment of an
Awardee’s Tax-Related Items shall be for the Company or Awardee’s actual
employer to withhold in Common Shares only to the amount of shares necessary to
satisfy the minimum withholding amount or such other amount determined by the
Company as not resulting in negative accounting consequences for the Company.
The Company may refuse to deliver Common Shares to Awardee if Awardee fails to
comply with Awardee’s obligation in connection with the Tax-Related Items as
described in this Section 9.

(c) In lieu of issuing fractional Common Shares, on the vesting of a fraction of
an Earned PSA, the Company shall round the shares down to the nearest whole
share.

(d) Until the distribution to Awardee of the Common Shares in respect of the
vested Earned PSAs is evidenced by deposit in Awardee’s brokerage account,
Awardee shall have no right to vote or receive dividends or any other rights as
a shareholder with respect to such Common Shares, notwithstanding the vesting of
Earned PSAs. No adjustment will be made for a dividend or other right for which
the record date is prior to the date Awardee is recorded as the owner of the
Common Shares, except as provided in Section 14 of the Plan.

(e) By accepting the Award of PSAs evidenced by this Award Agreement, Awardee
agrees not to sell any of the Common Shares received on account of vested Earned
PSAs at a time when applicable laws or Company policies prohibit a sale. This
restriction shall apply so long as Awardee is an Employee, Consultant or outside
director of the Company or a Subsidiary of the Company.

10. Non-Transferability of PSAs. Awardee’s right in the PSAs awarded under this
Award Agreement and any interest therein may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner, other than by will or
by the laws of descent or distribution. PSAs shall not be subject to execution,
attachment or other process.



--------------------------------------------------------------------------------

11. Acknowledgment of Nature of Plan and PSAs. In accepting the Award, Awardee
acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

(b) the Award of PSAs is voluntary and occasional and does not create any
contractual or other right to receive future awards of PSAs or other awards, or
benefits in lieu of PSAs even if PSAs have been awarded repeatedly in the past;

(c) all decisions with respect to PSAs or other future awards, if any, will be
at the sole discretion of the Company;

(d) Awardee’s participation in the Plan is voluntary;

(e) the future value of the underlying Common Shares is unknown and cannot be
predicted with certainty;

(f) if Awardee receives Common Shares, the value of the Common Shares acquired
on vesting of Earned PSAs may increase or decrease in value;

(g) notwithstanding any terms or conditions of the Plan to the contrary and
consistent with Section 5 above, in the event of termination of Awardee’s
Continuous Status as a Participant under circumstances where Section 7 above
does not apply (whether or not in breach of applicable laws), Awardee’s right to
receive PSAs, if any, will terminate effective as of the date that Awardee is no
longer actively employed and will not be extended by any notice period mandated
under applicable law. Awardee’s right to receive Common Shares pursuant to any
Earned PSAs after termination of Continuous Status as a Participant, if any,
will be calculated as of the date of termination of Awardee’s active employment
and will not be extended by any notice period mandated under applicable law; or
if later, the Determination Date in the event of continued vesting under
Section 7 above. The senior corporate officer in charge of the Company’s Human
Resources department has the exclusive discretion to determine when Awardee is
no longer actively employed for purposes of the award of PSAs; and

(h) Awardee acknowledges and agrees that, regardless of whether Awardee is
terminated with or without cause, notice or pre-termination procedure or whether
Awardee asserts or prevails on a claim that Awardee’s employment was terminable
only for cause or only with notice or pre-termination procedure, Awardee has no
right to, and will not bring any legal claim or action for, (a) any damages for
any portion of any Earned PSAs that have been vested and converted into Common
Shares, or (b) termination of any unvested PSAs under this Award Agreement.

12. No Employment Right. Awardee acknowledges that neither the fact of this
Award of PSAs nor any provision of this Award Agreement or the Plan or the
policies adopted pursuant to the Plan shall confer upon Awardee any right with
respect to employment or continuation of current employment with the Company or
with Awardee’s actual employer, or to employment that is not terminable at will.
Awardee further acknowledges and agrees that neither the Plan nor this Award of
PSAs makes Awardee’s employment with the Company or Awardee’s actual employer
for any minimum or fixed period, and that this employment is subject to the
mutual consent of Awardee and the Company or Awardee’s actual employer, and may
be terminated by either Awardee or the Company or Awardee’s actual employer at
any time, for any reason or no reason, with or without cause or notice or any
kind of pre- or post-termination warning, discipline or procedure.

13. Administration. Except as otherwise expressly provided in the Plan, the
authority to manage and control the operation and administration of this Award
Agreement shall be vested in the Committee, and the Committee shall have all
powers and discretion with respect to this Award Agreement as it has with
respect to the Plan. Any interpretation of the Award Agreement by the Committee
and any decision made



--------------------------------------------------------------------------------

by the Committee with respect to the Award Agreement shall be final and binding
on all parties. References to the Committee in this Award Agreement shall be
read to include a reference to any delegate of the Committee acting within the
scope of his or her delegation.

14. Plan Governs. Except as provided in Schedule A, this Award Agreement shall
be subject to the terms of the Plan and the EOIP, and this Award Agreement is
subject to all interpretations, amendments, rules and regulations promulgated by
the Committee from time to time pursuant to the Plan and the EOIP.

15. Notices. Any written notices provided for in this Award Agreement that are
sent by mail shall be deemed received three business days after mailing, but not
later than the date of actual receipt. Notices shall be directed, if to Awardee,
at Awardee’s address indicated by the Company’s records and, if to the Company,
at the Company’s principal executive office.

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to PSAs awarded under the Plan or future PSAs that
may be awarded under the Plan by electronic means or request Awardee’s consent
to participate in the Plan by electronic means. Awardee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

17. Acknowledgment. By Awardee’s acceptance of this Award Agreement in the
manner prescribed by the Company, Awardee acknowledges that Awardee has received
and has read, understood and accepted all the terms, conditions and restrictions
of this Award Agreement (including the policy referenced in Section 3(b)) and
the Plan. Awardee understands and agrees that this Award Agreement is subject to
all the terms, conditions, and restrictions stated in this Award Agreement and
in the other documents referenced in the preceding sentence, as the latter may
be amended from time to time in the Company’s sole discretion.

18. Board Approval. These PSAs have been awarded pursuant to the Plan and this
Award of PSAs has been approved by the Committee or the Board of Directors.

19. Governing Law and Venue. This Award Agreement shall be governed by the laws
of the State of Washington, U.S.A., without regard to Washington laws that might
cause other law to govern under applicable principles of conflicts of law. The
venue for any litigation related to this Award Agreement will be in King County,
Washington.

20. Severability. If one or more of the provisions of this Award Agreement shall
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions that could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Award Agreement to be
construed so as to foster the intent of this Award Agreement and the Plan.

21. Complete Award Agreement and Amendment. This Award Agreement (including the
policy referenced in Section 3(b)) and the Plan constitute the entire agreement
between Awardee and the Company regarding PSAs. Any prior agreements,
commitments or negotiations concerning these PSAs are superseded. This Award
Agreement may be amended only by written agreement of Awardee and the Company,
without consent of any other person, provided that no consent is necessary to an
amendment that in the reasonable judgment of the Committee confers a benefit on
Awardee. Awardee agrees not to rely on any oral information regarding this Award
of PSAs or any written materials not identified in this Section 21.



--------------------------------------------------------------------------------

22. Code Section 409A. Payments under this Award Agreement are intended to be
exempt from Code section 409A to the extent they satisfy the “short-term
deferral exception” under Code section 409A and otherwise to be compliant with
Code section 409A, and this Award Agreement shall be interpreted, operated and
administered accordingly. To the extent applicable, each payment under this
Award Agreement shall be treated as a separate payment for purposes of Code
section 409A.

23. Code Section 162(m). The Award is intended to satisfy the applicable
requirements for the performance-based compensation exception under Code section
162(m) and applicable IRS guidance issued thereunder, and it is intended that
the Award be interpreted, operated and administered to meet such requirements.

MICROSOFT CORPORATION

Kathleen Hogan,

Executive Vice President, Human Resources